DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-4,6-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160027427) in view of Holmes (US4373608) and Borroni (US20110139542).
With respect to claim 1 Yang discloses a vibration reduction device having an acoustic meta structure configured to be mounted on a body, and to clock a structure born noise transmitted through the body, the vibration reduction device comprising:
At least a unit structure (see figure 4),
Wherein each of the at least one unit structure includes:
A frame (301) configured to be mounted to the body and to separate a predetermined space into a predetermined number of separate sections formed by walls of the frame; and
A vibrator formed at a corner portion of each of the separate sections and having a natural frequency (the vibrator is formed as a mass 305 on a sheet member 303, the sheet ember extends from all the corners) to block a vibration transmitted from the body through the frame. 
Holmes discloses vibrators formed to block vibration transmission which aa reattached only at one end there of. 
It would have been obvious to combine the teachings of Holmes to have the vibratory body attached only at one end thereof in place of the sheet member so as to be able to place more vibratory bodies in a given space in the grid formed by Yang.
As it regards the application to a vehicle body, it is known from at least Borroni to apply sound absorbing members to vehicle bodies to enhance the occupant experience. 
With respect to claim 2 Yang as modified further discloses wherein the frame if formed to separate the predetermined space into the predetermined number of four sections formed by four walls of the frame (see the frame as a grid the number of sections would have been obvious to select), wherein the vibrators are installed at each of the four section and wherein each pair of vibratos which face each other has the same natural frequencies (Yang discloses a consistent frequency).
With respect to claim 3 Yang as modified discloses a grid and as such as best understood from the claim the four walls are connected at a center point of the frame and radially disposed from the center point with an angular interval of 90 degrees in a cross shape.
With respect to claim 4 Yang as modified further discloses wherein each of the vibrators include:
A connecting portion including a first end which is fixed to a corner portion of adjacent walls among the four walls (Holmes discloses the cantilevered structure, as to the placement in the corner of the walls as claimed this would allow for the most number of mounted resonator elements, it is known from basic geometry that the diagonal of a square is longer than a given side) and a second end which is formed as a free end (see again Holmes); and
A mass portion (see 305 of Yang) which is formed at a second end portion of the connecting portion (see again cantilevered structure of Holmes) and configured to vibrate according to the vibrations transmitted from the vehicle body (vehicle body application taught by Borroni).
With respect to claim 6 Yang discloses a mass and elastic support member. As modified by Holmes and Barroni the respective elements as claimed are formed. As it regards the thickness of the connecting member and the length of the connecting member as these are known variables in the function of a cantilevered spring type member it would have been obvious to one of ordinary skill in the art to tune these structures with respect to the frequency to be attenuated.   As it regard the radius of the mass becoming less this would similarly have an effect changing the parameters of the mass concentration at the end of the cantilever. This too would have a known effect on the system and would therefor be able to be tuned for. 
With respect to claim 7 as it regards selection of the natural frequency of the damping structure this would have been obvious as this would allow for a maximum of energy to be absorbed by the damping structure. 
With respect to claim 8 Yang as modified further discloses wherein each of the vibrators include:
A connecting portion including a first end which is fixed to a corner portion of adjacent walls among the four walls (Holmes discloses the cantilevered structure, as to the placement in the corner of the walls as claimed this would allow for the most number of mounted resonator elements, it is known from basic geometry that the diagonal of a square is longer than a given side) and a second end which is formed as a free end (see again Holmes); and
A mass portion (see 305 of Yang) which is formed at a second end portion of the connecting portion (see again cantilevered structure of Holmes) and configured to vibrate according to the vibrations transmitted from the vehicle body (vehicle body application taught by Borroni).
Yang discloses a mass and elastic support member. As modified by Holmes and Barroni the respective elements as claimed are formed. As it regards the thickness of the connecting member and the length of the connecting member as these are known variables in the function of a cantilevered spring type member it would have been obvious to one of ordinary skill in the art to tune these structures with respect to the frequency to be attenuated.   As it regard the radius of the mass becoming less this would similarly have an effect changing the parameters of the mass concentration at the end of the cantilever. This too would have a known effect on the system and would therefor be able to be tuned for. 
With respect to claim 11 Yang as modified further discloses wherein the vibrator is disposed at a middle of the frame with respect to a vertical direction thereof (see Yang figures).
With respect to vclaim 12 As it regards the selection of the respective natural frequencies of the frame without vibrators as claimed it would have been an obvious matter of tuning the structure to select such relationships so as to maximize the frequency reduced.
With respect to claim 13 as to the integral formation of the frame and the vibrator this would have been an obvious matter of simplification of the structures. The selection of plastic would allow for rapid casting or rapid 3-d printing type operations to be used to quickly and accurately form the frame and vibrator. Further selecting for plastic would allow for the control of the properties of the vibrator and the frame respectively in a single material. This would reduce cost and complexity. Holmes discloses the use of the same material to form the  base structure and the vibrator extending there from and as such would have been obvious to apply.
With respect to claim 14 as it regards the supplication of the structures this would have been an obvious matter to further reduce the sound transmission.
With respect to claim 15 as it regards the interval of the at least two structures with respect to  the wavelength it would have been an obvious matter so as to place the resonant structure with respect to the nodes and antinodes of the soundwaves so they could maximize the damping. 
2. Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160027427) in view of Holmes (US4373608) and Borroni (US20110139542) as applied to claims 4 and 8 above and in further view of McKnight (US8616330).
With respect to claims 5 and 9 Yang as modified by Holmes and Borroni discloses the invention as claimed except expressly wherein the mass portion if formed in a cylindrical shape.
McKnight discloses an acoustic barrier of mass and membrane type wherein the mass is formed as a cylinder (figure 2b).
It would have been obvious to select a cylinder as the shape of the mass so as to allow for inexpensive manufacturing thereof. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazoe (US10854183) discloses a soundproof structure; Lee (US20190333495) discloses a selective sound absorber; Park (US10043508) discloses a meta acoustic material; Pongratz (US9303588) discloses a sound absorber having moving tongue; Kim (US20160071507) discloses a stacked arrangement of sound reduction members; Sheng (US8579073) discloses an acoustic energy absorption metamaterial; and Geiger (US2541159) discloses a sound deadener for vibratory bodies.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837